Title: From Benjamin Franklin to Lafayette, 25 June 1782
From: Franklin, Benjamin
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


Dear Sir,Passy, June 25. 1782
Hearing yesterday at Versailles of the Opportunity you mention, I have stay’d at home to day employ’d in writing my Letters. You may depend on my doing fully what you desire.— Mr Jay is at Paris employ’d as I am, so that I do not expect to see him till Thursday. With the utmost Esteem & Affection I am ever Yours
B Franklin
